Citation Nr: 1218343	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  10-33 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel





INTRODUCTION

The Veteran served on active duty from January 1955 to December 1957.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran requested a hearing on his August 2010 substantive appeal form; specifically asking for the hearing to be at the RO in San Antonio, Texas.  The Veteran was subsequently scheduled for a hearing in March 2012, but failed to appear for the hearing despite it being scheduled in San Antonio, as requested, and despite notice being sent to his last known address.  The Board considers his hearing request, therefore, WITHDRAWN.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims he has current neck and back disorders related to parachute jump injuries he incurred in the military.  He further indicates he injured himself unloading supplies in the military.  

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses related to the neck or back.  Indeed, the Veteran concedes he never sought medical treatment because he feared ridicule or discrimination for complaining.  

Significantly, the Veteran's DD-214 indicates his MOS was a clerk typist and he is not in receipt of any awards suggesting he was ever a paratrooper or parachutist.  

The claims folder does not currently contain the Veteran's personnel file.  In light of the nature of the Veteran's claimed injuries and the stark contrast with his MOS listed on his DD-214, the RO must obtain his personnel file to determine whether the Veteran was a paratrooper or ever performed parachute jumps.  

After service, private medical records indicate a history of back surgery in 1988 (over thirty years after service) and current diagnoses of lumbar and cervical spine disc protrusions, cervical stenosis and myelopathy.  

The Veteran claims he had a physical exam in connection with his first job immediately after service where multiple spine fractures were identified.  He further indicated these records are no longer available and the physician who conducted the examination is deceased.  He also had no luck obtaining records related to his 1988 surgery.

The medical evidence is insufficient to decide these claims.  Again, the Veteran contends he has continuous neck and back pain and problems since his military service.  The available service treatment records do not confirm any in-service complaints, treatment or diagnoses of his neck or back; however, he is competent to describe his in-service symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A VA examination is indicated as no VA examination was afforded the Veteran.

The RO should also take this opportunity to obtain any and all missing medical records to the extent available.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1. Ask the Veteran to provide release forms for any and all private or VA medical providers that may contain relevant treatment records; thereafter, ask the providers for these records explaining that actual medical records, as opposed to summaries, are needed.  

2.  Contact the NPRC, the U.S. Army, and any other appropriate agency to obtain the Veteran's personnel records to confirm the Veteran's MOS, parachuting duties or any other relevant assignments. All efforts to obtain personnel records must be documented in the file and federal agencies must provide a negative response if records are unavailable.

3.  After completion of the foregoing, schedule the Veteran for an orthopedic VA examination to determine the current nature and likely etiology of any diagnosed low back and neck disorders.  

The claims folder must be made available to the examiner for review as part of the examination.  

Based on the examination and review of the record, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent probability) that any currently diagnosed low back or neck disorder had its onset during active service or is related to any in-service disease or injury, to include his claimed parachute jumps and unloading supplies. 

The examiner is to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner is to provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  After the above is complete, readjudicate the Veteran's issues on appeal.  If either claim remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  The claims must be afforded expeditious treatment.  




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

